Exhibit 10.5

 

TRADEMARK SECURITY AGREEMENT

 

This Trademark Security Agreement (this “Trademark Security Agreement”) is made
as of June 29, 2015, by BOOT BARN, INC., a Delaware corporation (“Grantor”), in
favor of GCI Capital Markets LLC, as administrative agent (in such capacity,
together with its successors and assigns, “Administrative Agent”) for the
Lenders (as defined in the Credit Agreement referred to below).

 

W I T N E S S E T H

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of June 29, 2015
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Boot Barn, Inc., Delaware
corporation (“Borrower”), Boot Barn Holdings, Inc., a Delaware corporation
(“Holdings”), the financial institutions which are now or which hereafter become
party thereto (the “Lenders”) and Administrative Agent, the Lenders have
severally agreed to make financial accommodations to the Borrower subject to the
conditions set forth therein;

 

WHEREAS, each Grantor (other than the Borrower) has agreed, pursuant to a
Guaranty Agreement, dated even date herewith in favor of the Administrative
Agent (the “Guaranty Agreement”), to guarantee the Obligations (as defined in
the Credit Agreement) of the Borrower; and

 

WHEREAS, pursuant to the Credit Agreement, the Guaranty and that certain
Collateral Agreement, dated as of even date herewith (as may be amended,
restated, supplemented, or otherwise modified from time to time, the “Collateral
Agreement”), by and between the Grantors and the Administrative Agent, the
Grantors are required to execute and deliver this Trademark Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make their respective extensions of credit to the Borrower thereunder, each
Grantor hereby agrees with the Administrative Agent as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein without definition are used as defined in the Collateral Agreement or, if
not defined therein, in the Credit Agreement.

 

2.                                      Grant of Security Interest in Trademark
Collateral.  Each Grantor, as collateral security for the prompt payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations of such Grantor, hereby assigns, pledges and grants to the
Administrative Agent for the benefit of the Lenders, and grants to the
Administrative Agent for its benefit and for the ratable benefit of each Lender
a continuing security interest in and a Lien on all of its right, title and
interest in, to and under the following Collateral of such Grantor (the
Trademark Collateral”):

 

a.                                      all of its Trademarks and Trademark
Licenses, including, without limitation, those referred to on Schedule 1 hereto;

 

b.                                      all renewals and extensions of the
foregoing;

 

--------------------------------------------------------------------------------


 

c.                                       all goodwill of the business connected
with the use of, and symbolized by, each such Trademark; and

 

d.                                      all income, royalties and proceeds at
any time due or payable or asserted under and with respect to any of the
foregoing, including, without limitation, all rights to sue and recover at law
or in equity for any past, present and future infringement, misappropriation,
dilution, violation or other impairment thereof.

 

3.                                      Credit Agreement and Collateral
Agreement.  The security interest granted pursuant to this Trademark Security
Agreement is granted in conjunction with the security interest granted to the
Administrative Agent pursuant to the Credit Agreement and the Collateral
Agreement, and each Grantor hereby acknowledges and agrees that the rights and
remedies of the Administrative Agent with respect to the security interest in
the Trademark Collateral made and granted hereby are more fully set forth in the
Credit Agreement and the Collateral Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein; provided,
however that in no event shall the Trademark Collateral include any property or
asset of Grantor which is excluded from Collateral pursuant to Section 2.1 of
the Collateral Agreement.

 

4.                                      Grantor Remains Liable.  Each Grantor
hereby agrees that, anything herein to the contrary notwithstanding, such
Grantor shall assume full and complete responsibility for the prosecution,
defense, enforcement or any other necessary or desirable actions in connection
with their Trademarks and Trademark Licenses subject to a security interest
hereunder.

 

5.                                      Counterparts.  This Trademark Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

 

6.                                      Governing Law.  This Trademark Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Trademark Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

 

GRANTOR:

BOOT BARN, INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

Chief Financial Officer and Secretary

 

Trademark Security Agreement

 

--------------------------------------------------------------------------------


 

ACCEPTED AND

GCI CAPITAL MARKETS LLC,

ACKNOWLEDGED BY:

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

Trademark Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

TRADEMARK REGISTRATIONS/APPLICATIONS

 

Mark

 

Registration
number

 

Application
number

 

Current
Owner

BOOT BARN

 

2,307,397

 

75/579,578

 

Boot Barn, Inc.

[g149631kt03i001.jpg]

 

3,696,624

 

77/467,382

 

Boot Barn, Inc.

WESTERN WAREHOUSE

 

1,197,321

 

73,229,113

 

Boot Barn, Inc.

WESTERN WAREHOUSE

 

1,786,004

 

74/334,293

 

Boot Barn, Inc.

CORRAL WEST

 

3,135,148

 

78/569,082

 

Boot Barn, Inc.

CORRAL WEST RANCHWEAR

 

3,135,156

 

78/569,628

 

Boot Barn, Inc.

CODY JAMES

 

1,818,497

 

74/209,357

 

Boot Barn, Inc.

JOB SITE

 

2,193,695

 

75/346,364

 

Boot Barn, Inc.

AMERICAN WORKER HEAD TO TOE WORK WEAR

 

3,941,630

 

77/891,409

 

Boot Barn, Inc.

SHYANNE

 

3,615,901

 

77/584,307

 

Boot Barn, Inc.

STINKY BOOT

 

4247245

 

85/465,810

 

Boot Barn, Inc.

[g149631kt03i002.gif]

 

N/A

 

85722240

 

Boot Barn, Inc.

 

--------------------------------------------------------------------------------


 

Mark

 

Registration
number

 

Application
number

 

Current
Owner

[g149631kt03i003.gif]

 

N/A

 

85718520

 

Boot Barn, Inc.

RCC WESTERN STORES

 

3,676,190

 

77673023

 

Boot Barn, Inc.

[g149631kt03i004.gif]

 

3,685,540

 

77673019

 

Boot Barn, Inc.

[g149631kt03i005.gif]

 

4,164,753

 

85506201

 

Boot Barn, Inc.

RCC WESTERN WEAR

 

4,164,271

 

85457801

 

Boot Barn, Inc.

Baskins

 

4256229

 

85446448

 

Boot Barn, Inc.

[g149631kt03i006.gif]

 

4157456

 

85446755

 

Boot Barn, Inc.

Diamond B

 

3541365

 

77293760

 

Boot Barn, Inc.

[g149631kt03i007.gif]

 

3457163

 

77294779

 

Boot Barn, Inc.

Outfitting Texans Since 1972

 

4260163

 

85446958

 

Boot Barn, Inc.

The Official Western Store of Texas

 

4326046

 

85446863

 

Boot Barn, Inc.

 

--------------------------------------------------------------------------------


 

Mark

 

Registration
number

 

Application
number

 

Current
Owner

BB RANCH

 

4666995

 

86292745

 

Boot Barn, Inc.

SHYANNE

 

4659704

 

86324810

 

Boot Barn, Inc.

MOONSHINE SPIRIT BY BRAD PAISLEY

 

 

 

86376463

 

Boot Barn, Inc.

MOONSHINE SPIRIT

 

 

 

86327572

 

Boot Barn, Inc.

B

 

 

 

86279959

 

Boot Barn, Inc.

[g149631kt03i008.gif]

 

 

 

86296606

 

Boot Barn, Inc.

 

--------------------------------------------------------------------------------